Citation Nr: 0317547	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-04 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The Board observes that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In this regard, the Board notes that in 
July 2000 the veteran underwent a VA mental disorders 
examination.  The July 2000 VA examiner recommended that the 
veteran undergo psychological testing in an effort to more 
accurately assess the veteran's schizophrenia.  However, a 
review of the claims file reveals that no such testing is of 
record.  The Board also notes that no physician has commented 
on the impact the veteran's schizophrenia has on the 
veteran's employability.  

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
mental disorders examination to determine 
the current severity of the veteran's 
service-connected schizophrenia.  The 
claims file should be made available to 
the examiner.  All indicated studies 
should be performed (with special 
attention to psychological testing) and 
all findings reported in detail.  The 
examiner is also requested to state the 
impact, if any, of the veteran's 
schizophrenia on his employment.

2.  After completion of the above, the 
expanded file should be reviewed by the 
RO and the veteran's claims reexamined.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
clarify questions of a medical nature.  The Board intimates 
no opinions as to the eventual determinations to be made.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




